Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcome the previous 103 rejections.
The previous restriction and 112 rejections have been maintained and repeated but the position has been modified due to the amendment.

	
Claim Rejections - 35 USC § 112
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 fails to defined Z1, Z2, and R on Ar2.  For examination purpose, they are considered as any substituents including hydrogen.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding “breath of the claims” and “nature of the invention”, claim 1 appears to claim generic a conductive polymer comprising conjugated repeating units Ar2 without pointing out the specific species of substituent “R” (with indefinite number of species), Z1, and Z2.  The breadth of the claimed application is broad and would not enable a person skilled in the art to make and use the claimed invention without undue experimentation.  
Regarding “state of the prior art”, no prior arts have shown enablement to produce the claimed polymer with a comprising conjugated repeating units with the claimed end groups of Ar1.  The closest prior arts, as cited for the previous rejections, merely disclose the claimed triarylamine species (without fluorene and carbazole groups) that have been deleted in amended claim 1.
Regarding “level of one of ordinary skill”, in view of prior arts and the scope of claim 1, the amount of directions for material selection and synthetic routes are not sufficiently provided for enable a person skilled in the art to make. A definite material selection including monomer, solvent, catalyst, etc. and synthetic route including mechanism, synthetic parameters (temperature, pressure, etc.) are required to practice the claimed polymer with the particular Ar1 ending groups (except the 3rd one on 1st row).
Regarding “predictability in the art”, no prior arts predict there is reasonable expectation of success to produce the claimed polymer.  No prior arts in the field of rd one on 1st row)..
Regarding “amount of direction provided”, “Existence of working examples”, and “Quantity of experimentation needed”, one of ordinary skill in the art would not have the level of knowledge and skill to achieve the claimed invention without undue experimentation.   Since the claimed invention does not specify the aforementioned substituents and no working examples (except the 3rd one on 1st row) and synthetic routes have been shown, the level of predictability in the art cannot be identified and is uncertain. The amount of directions for material selection is not sufficiently provided for enable a person skilled in the art to make and use the claimed invention without undue experimentation.  The specification does not teach how to make and use at least one embodiment encompassed by the claims as a whole without undue experimentation. The specification was not enabling due to the lack of direction provided in the application at the time of filing because there was no indication whether the specific material are processed or how their properties are measured to practice the claimed invention. A definite material selection is required to practice the claimed composition. The present application lacks an adequate disclosure of how to practice the composition. The quantity of experimentation needed to achieve the claimed melt index via polycarbonate appears infinite, because no specific polymer has been indicated to be used.  Therefore, the instant specification is insufficient, coupled with information known in the art, to inform one of ordinary skill in the art how to make and use the claimed invention without undue 
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
Therefore, the previous restriction and 112b rejections have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766